Despite the strong reasons, against such a conclusion, given by Mr. Justice Mayfield in his dissenting opinion in the case of Peerson v. Ashcraft Cotton Mills et al, 201 Ala. 348,78 So. 204, L.R.A. 1918D, 540, it is now the definitely established and approved law of this State that "even in the absence of an arrest of his person or a seizure of his property, the successful defendant has an action against [the] plaintiff who has proceeded against him to his damage in a civil action maliciously and without probable cause." Peerson v. Ashcraft Cotton Mills et al., supra; Pickens v. Hal J. Copeland Grocery Co., 219 Ala. 697, 123 So. 223; Glidden Co. et al. v. Laney,234 Ala. 475, 175 So. 296.
The above pretty well concludes any remarks necessary for us to make in disposing of this appeal.
It is without dispute that appellant prosecuted a suit against appellee on a note with which appellee had no connection whatever.
Whether or not appellant had "probable cause" for believing appellee to have signed the note in question was a matter in dispute in the evidence. It was properly, and under correct instructions, left by the learned trial court to the jury for solution. Glidden Co. et al. v. Laney, supra.
All the evils in allowing a suit such as the present to succeed were pointed out by Mr. Justice Mayfield in his dissenting opinion, supra. They were answered and discounted to the satisfaction of our Supreme Court in the majority opinion by Mr. Justice Sayre in the same case, Peerson v. Ashcraft Cotton Mills et al., cited. And the holding announced, later, fully approved. Pickens v. Hal J. Copeland Grocery Co., supra.
We have nothing to do but follow. Code 1923, § 7318.
The judgment is affirmed.
Affirmed.